Appeal from an order of the Family Court, Yates County (W. Patrick Falvey, J.), entered January 17, 2006 in a proceeding pursuant to Family Court Act article 3. The order adjudged that respondent is a juvenile delinquent and placed respondent on probation for a period of two years.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Respondent appeals from an order adjudicating him to be a juvenile delinquent based on findings that he committed acts that, if committed by an adult, would constitute the crimes of unlawful imprisonment in the second degree (two counts) (Penal Law § 135.05), endangering the welfare of a child (seven counts) (§ 260.10) and forcible touching (three counts) (§ 130.52). Contrary to the contention of respondent, the evidence presented at the hearing, when viewed in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792, 793 [1987]; Matter of Bryan C., 23 AD3d 652 [2005]), is legally sufficient to prove beyond a reasonable doubt that respondent committed the acts alleged in the petition (see Family Ct Act § 342.2 [2]; Matter of Travis D., 1 AD3d 968, 969 [2003]; Matter of Zachary K., 299 AD2d 755, 756-757 [2002]; Matter of Katrina W., 211 AD2d 949 [2000]). Moreover, Family Court’s findings are not against the weight of the evidence (see Travis D., 1 AD3d at 969; Katrina W., 277 AD2d at 949). Present— Hurlbutt, J.E, Gorski, Lunn, Peradotto and Green, JJ.